Citation Nr: 0207336	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  96-18 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

2.  Entitlement to service connection for leishmaniasis, and 
any other skin disorder due to an undiagnosed illness. 

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for dizziness and 
memory loss due to an undiagnosed illness. 

5.  Entitlement to service connection for loss of 
coordination of extremities due to an undiagnosed illness.

6.  Entitlement to service connection for multiple chemical 
sensitivity syndrome due to an undiagnosed illness.

7.  Entitlement to service connection for chills and sweats 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992.  

Service records show that he served in the Desert 
Shield/Storm in Southwest Asia from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefit sought on 
appeal.  The claim was later transferred to the RO in St. 
Petersburg, Florida. 

This case was previously before the Board in May 1999.  At 
that time the Board denied the veteran's claim for 
entitlement to service connection for a post-traumatic stress 
disorder.  The Board also remanded the remaining issues in 
appellate status to the RO for further development.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefits sought.

2.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

3.  A chronic undiagnosed disability manifested by fatigue is 
related to the veteran's service in the Persian Gulf.

4.  A chronic undiagnosed skin disability manifested by 
scaling of the dorsum of the hands is related to the 
veteran's service in the Persian Gulf.

5.  A chronic undiagnosed disability manifested by joint pain 
is related to the veteran's service in the Persian Gulf.

6.  Chronic disabilities manifested by dizziness, multiple 
chemical sensitivity syndrome, chills and sweats, or loss of 
coordination of extremities are not of service origin or 
related to any incident of service to include due to an 
undiagnosed illness as a result Persian Gulf War service.

7.  The claimed memory loss is not shown to be of service 
origin or otherwise related to service, including due to an 
undiagnosed illness as a result of Persian Gulf War service.

8.  Leishmaniasis is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatigue was incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1117, 1118, (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).

2.  A chronic disability manifested by skin manifestations of 
scaling of the dorsum of the hands was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1117, 1118, (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 56,614, 56,615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).

3.  A chronic disability manifested by joint pain was 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1117, 
1118, (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

4.  Dizziness and memory impairment due to an undiagnosed 
illness was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

5.  Loss of coordination of extremities due to an undiagnosed 
illness was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

6.  Multiple chemical sensitivity syndrome due to an 
undiagnosed illness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001 
See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

7.  Chills and sweats due to an undiagnosed illness were not 
incurred in or aggravated by the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).

8.  Leishmaniasis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim 
and the pertinent law and regulations.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
and other medical records identified by the veteran.  The 
appellant has not cited any records of relevant VA or private 
treatment in addition to those that have already been 
obtained and associated with the claims folder.  He has been 
accorded a number of VA examinations pertaining to his 
claimed disabilities, and the RO properly undertook in 
February 2000 to schedule a set of VA examinations in March 
2000 for the appellant.  He failed to report without offering 
good cause.  See 38 C.F.R. § 3.655 (2001).  The appellant has 
not identified, and the Board is not aware of, any 
additional, available evidence or information which could be 
obtained to substantiate his claims.  On the basis of the 
foregoing, VA has no duty to assist him further in procuring 
evidence necessary to support his claim.  Consequently, the 
Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Service medical records show that the veteran was seen in 
November 1989 for complaints of numbness with intermittent 
pain along the right lateral upper thigh, which began two 
months before the visit and after he rode a mechanical bull.  
There is a medical note in July 1991 which indicates that 
during Operation Desert Storm the veteran was exposed to 
hazardous substances: pyridostigmine bromide tablet (nerve 
agent antidote) use, and toxic fumes of burning oil well 
fires in Kuwait from February 1991 to April 1991.  The 
veteran's service medical records show no complaint or 
manifestation of fatigue, multiple chemical sensitivity, 
chills and sweats, dizziness and memory loss, a skin 
disorder, or loss of coordination of extremities.  

Service administrative records show that he served in the 
Persian Gulf from December 1990 to May 1991.  His DD Form 
214, Service Personnel Record Form 214 shows that his primary 
specialty was field artillery surveyor.

The veteran was treated at a private facility in March 1994 
for gastrointestinal complaints and in August 1994 for neck 
pain.  Received in 1995 were statements from three family 
members who described the deterioration in the veteran's 
health after his return from Desert Storm.

The report of VA medical examination (VA Form 21-2545) dated 
in November 1994 shows that the veteran's present complaints 
included that he had cold sweats, skin rash, extreme lack of 
energy (tired), joint aches, forgetfulness, and lack of 
concentration. 

During a November 1994 VA psychiatric examination the veteran 
had multiple complaints including that he had problems of 
poor concentration causing him to forget things.  On mental 
status examination the examiner noted that the content of the 
veteran's thought seemed to indicate some development of a 
combination of physical and mental problems, deterioration of 
his compulsive personality, difficulties in concentrating, 
memory losses for small details, a problem of incoordination 
of the extremities, and all of these seemed to be creating an 
increasing amount of concern for the veteran.  The examiner 
noted findings that the veteran's memory seemed to be 
defective now.  The diagnosis was obsessive compulsive 
disorder, mild; rule out organic disorder.  The examiner 
recommended that the veteran have a complete neurological 
evaluation and neuropsychological evaluation to rule out any 
possibility of organic disorder.

During a November 1994 VA neurological examination the 
veteran had multiple complaints including that he had 
headaches, which were associated mostly fatigue The diagnoses 
were post-traumatic stress disorder, tinea versicolor, 
irritable bowel syndrome, tension cephalalgia, and chronic 
cervical strain. 

During a November 1994 VA general examination the veteran had 
multiple complaints including that he was fatigued and tired 
most of the time, occasional chest pain, and occasional 
paresthesia of the hands.  On examination no abnormal 
findings or diagnoses were made referable to fatigue, joint 
pain, multiple chemical sensitivity, chills and sweats, 
dizziness and memory loss, or loss of coordination of 
extremities.  A barium enema was described as being 
essentially negative.  The diagnoses were post-traumatic 
stress disorder, tinea versicolor, irritable bowel syndrome, 
tension cephalalgia, and rule out chronic cervical strain.

The record shows that the veteran failed to report for a VA 
examination for multiple chemical sensitivity syndrome in 
December 1994.

During a June 1997 hearing at the RO the veteran testified 
regarding his claimed symptomatologies and their etiological 
relationship with service.

The report of a VA medical examination (VA Form 21-2545) 
dated in August 1997 shows present complaints that included 
being tired all the time, and of some hands and shoulder pain 
(joints).  

During an August 1997 VA general medical examination, the 
veteran was examined with respect to complaints claimed to be 
due to exposure to chemical weapons while serving in Desert 
Storm, and taking a battery of immunizations as well as nerve 
gas antidote PBI and use of DEET insect repellent.  His 
present complaints included constant tiredness and poor sleep 
pattern, and some arthritic pain of the joints of his hands 
and shoulders, and dyspnea.  Regarding the dyspnea, the 
veteran indicated that he smoked but had no particular 
trouble with shortness of breath until after his service in 
the Gulf War when he had trouble getting a good breath.  He 
also complained of having a poor sleep pattern and increased 
tiredness and fatigue beginning in 1991 or 1992.  He 
complained of joint pain primarily in the wrists and hands, 
which was like arthritis, and also some bilateral shoulder 
pain.  The veteran complained of dizziness and loss of 
coordination of the extremities that had been present since 
the Desert Storm experience, and was as noted above, related 
to multiple chemical sensitivity exposure.

On examination of the respiratory system, the chest showed 
good respiratory excursion with lungs clear to auscultation. 
Pulmonary function test report contains an interpretation 
including (1) normal spirometry; (2) normal lung volumes; and 
(3) normal diffusing capacity.  On examination of the 
musculoskeletal system, the examiner made no findings 
referable to the veteran's claimed joint pain.  The 
examination report contains a concluding comment that the 
examiner had examined the hands and shoulders, and noted 
ranges of motion of the shoulders.  The examiner noted that 
no deformities of the hands were noticed, but that X-rays of 
both shoulders and hands were obtained.  On this basis the 
examiner noted that arthralgia would be another clinical 
manifestation of this [Persian Gulf] syndrome.  Neurologic 
examination revealed that cranial nerves II-XII were intact; 
and deep tendon reflexes were 2+ and equal, that is 
physiologic throughout with no definite sensory deficit.  

In the diagnosis section of the report the examiner noted 
that the diagnosis for which the veteran was examined was an 
undiagnosed and unexplained medical illness as a result of 
military service in Southwest Asia, that is the Persian Gulf 
with manifestations of headaches, dizziness, memory loss, and 
gastrointestinal problems of diarrhea, fatigue, and skin 
manifestations of scaling of the dorsum of his hands.  

During a September 1997 VA mental disorders examination, the 
veteran complained that his memory continued to be a problem.  
On mental status examination, the examiner noted that the 
content of thought continued to indicate a problem with 
memory.  Cognitive function seemed to be good.  The diagnosis 
was obsessive compulsive disorder, mild; rule out organic 
disorder.  The examiner noted in concluding remarks that he 
had requested a neuropsychological evaluation be performed to 
test the veteran's cognitive complaints, but that the veteran 
failed to keep the appointment so nothing else was being done 
about it at the present time.

The Board remanded the case to the RO in May 1999 for further 
development to include obtaining further medical records of 
treatment pertaining to the claimed disabilities, and for 
pertinent examinations by an orthopedist, neurologist, 
psychologist, and dermatologist. 

In correspondence to the veteran, dated in June 1999, the RO 
requested that the veteran complete forms for release of 
information in order for the veteran to submit any additional 
medical records needed to complete the appeal.  No response 
was received from the veteran.

In correspondence dated in February 2000, the RO notified the 
veteran that the RO was requesting an examination of the 
veteran and that he would be notified shortly when and where 
to report for that examination.  The RO also informed the 
veteran of the ramifications of his failure to report for the 
examination as set forth in 38 C.F.R. § 3.655. 

The VA Medical Center indicated that the veteran was notified 
by letter mailed on February 22, 2000 of the examinations 
scheduled on March 15, 2000, and that he failed to report for 
those examinations.  There is no evidence that he contacted 
the RO to explain why he missed the scheduled examinations or 
to request that his examinations be rescheduled.  The above 
correspondence was mailed to the veteran's current address of 
record.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on ionizing 
radiation exposure).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  No conditions other than those listed in § 
3.309(a) can be considered chronic for purposes of 
presumptive service connection pursuant to 38 C.F.R. § 
3.307(a).  38 C.F.R. § 3.307(a).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1117 (West Supp. 2001) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so. Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO has not had the opportunity of 
reviewing the new legislation.  However, the Board finds that 
failure to consider the revisions does not have an adverse 
impact on the veteran's claims and the Boards decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993)

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. 

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA (38 C.F.R. § 
3.655(a)); and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2001).

Analysis

The veteran is contending that he has chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue, skin manifestations of scaling of the 
dorsum of his hands, joint pain, multiple chemical 
sensitivity, chills and sweats, dizziness and memory loss, 
and loss of coordination of extremities.  In this regard, his 
statements describing related symptoms are considered 
competent evidence. However, he is layman, and is not 
competent to give a medical opinion on actual diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The veteran failed to report for his most recent VA 
examination.  Thus this decision will be based on the 
evidence of record.

Fatigue, Skin Manifestations and Joint Pain

The record reflects that the veteran has been reporting 
fatigue, skin manifestations claimed as Leishmaniasis, and 
joint pain.  During his most recent examination, by VA in 
August 1997, he complained of constant tiredness as well as 
of some arthritic pain of the joints of his hands and 
shoulders.  The examination report contains findings that the 
skin examination showed some scaling over the dorsum of the 
hands.  The examiner at that time included in the diagnosis 
fatigue and skin manifestations of scaling of the dorsum of 
the hands, as manifestations of an undiagnosed illness as a 
result of military service in the Persian Gulf War.  The 
examiner at that time also indicated that joint pain 
(arthralgia) involving the hands and shoulders would be a 
clinical manifestation of this [Persian Gulf War] syndrome.  
The examination shoed no diagnosis of tinea versicolor or 
leishmaniasis.

As such the Board finds that the fatigue, skin manifestations 
of scaling of the dorsum of the hands, and joint pain are 
symptoms of a chronic disability.  The VA examiner in August 
1997 did relate these to an undiagnosed illness as a result 
of military service in Southwest Asia during the Persian Gulf 
War.  The Board is satisfied that the degree of impairment 
resulting from the fatigue and joint pain is compensable for 
each.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5002; § 
4.88b, Diagnostic Code 6354; § 4.119, Diagnostic Code 7806 
(2001).

After reviewing the record the Board finds that the evidence 
is in equipoise and as such the benefit of the doubt is in 
favor of the veteran.  38 C.F.R. § 3.102. Accordingly service 
connection for fatigue, a skin disorder and joint pain due to 
a chronic undiagnosed illness is warranted.  In view of the 
fact that leishmaniasis is not currently shown the Board 
finds that leishmaniasis is not of service origin.

Dizziness and Memory Loss, and Loss of Coordination of 
Extremities, Multiple Chemical Sensitivity, and Chills and 
Sweats

With respect to the claimed memory loss, the Board notes that 
the veteran has been diagnosed with psychiatric disorders.  
Findings of problems with memory were made during 
examinations in which these diagnoses were made, indicating a 
relationship of the memory loss with a known psychiatric 
diagnosis.  It is important to note that in the above 
referenced regulation pertaining to 38 C.F.R. § 3.317, one of 
the basic criteria for service connection under the pertinent 
presumptions, is that the condition may not be attributed to 
any known cause.  Additionally, there is no competent medical 
evidence which relates his current memory loss to service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Board notes that during the November 1994 VA psychiatric 
examination, the examiner noted that the veteran's thought 
content seemed to indicate some development of a combination 
of physical and mental problems including difficulties in 
concentrating, memory losses, and a problem of incoordination 
of the extremities.  The record shows that on several 
occasions, including most recently in March 2000, the veteran 
failed to report for pertinent examinations to rule out 
organic disorder that could have addressed the veteran's 
claimed dizziness, memory loss, and loss of coordination of 
extremities.  The existing evidence of record does not 
confirm the presence dizziness or loss of coordination of 
extremities which is due to an undiagnosed illness and there 
is no competent evidence which shows the presence of 
disorders manifested by dizziness and/or loss of coordination 
which is related to the to the veteran's service.  Also, the 
existing evidence of record does not confirm the presence of 
a chemical sensitivity syndrome, or chills and sweats which 
is due to an undiagnosed illness.  Also, there is no 
competent evidence which shows the presence of disorders 
manifested by chemical sensitivity syndrome, or chills and 
sweats which are related to service. 

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
that dizziness, memory loss, loss of coordination of 
extremities, multiple chemical sensitivity, and chills and 
sweats, are related to service either as an objective 
indication of a chronic disability resulting from an 
undiagnosed illness, or as directly related to service 
otherwise.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994). 


ORDER

Service connection for fatigue, a skin disorder, and joint 
pain due to undiagnosed illness is granted.

Service connection for loss of coordination of extremities, 
multiple chemical sensitivity syndrome, memory loss, 
dizziness, chills and sweats due to undiagnosed illness is 
denied.

Service connection for leishmaniasis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

